Case 19-15105-SDM          Doc 7   Filed 12/23/19 Entered 12/23/19 05:32:47           Desc Main
                                   Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

 In Re:                                           Case No. 19-15105-SDM

 Linda R. Clifton
  aka Linda Renee Clifton                         Chapter 13
  aka Linda Renee Alfaro

 Debtor.                                          Judge Selene D. Maddox

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: December 23, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
Case 19-15105-SDM         Doc 7    Filed 12/23/19 Entered 12/23/19 05:32:47             Desc Main
                                   Document      Page 2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on December 23, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Kimberly Brown Bowling, Debtor’s Counsel
       mcnotices@gmail.com

       Terre M. Vardaman, Chapter 13 Trustee
       vardaman13ecf@gmail.com

       Office of the United States Trustee
       ustpregion05.ab.ecf@usdoj.gov

I further certify that on December 23, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Linda R. Clifton, Debtor
       120 Scott St.
       Houston, MS 38851

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
